                           UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF CALIFORNIA



JENNIFER AMELIA ROSE,
also known as
JOHN DAVID GANN,                                    Case No. 1:18-cv-01384-NONE-JDP

              Plaintiff,

       v.

R. ADAIR, et al.,
                                            ORDER & WRIT OF HABEAS CORPUS
              Defendants.                   AD TESTIFICANDUM
                                    /

Jennifer Amelia Rose, also known as John David Gann, CDCR # E23852, a necessary and
material witness in a settlement conference in this case on March 25, 2020, is confined in the
Salinas Valley State Prison, in the custody of the Warden. In order to secure this inmate’s
attendance, it is necessary that a Writ of Habeas Corpus ad Testificandum issue commanding the
custodian to produce the inmate to appear before Magistrate Judge Stanley A. Boone at the U. S.
District Court, Courtroom #9, 2500 Tulare Street, Fresno, California 93721, on March 25, 2020
at 11:00 a.m.

                             ACCORDINGLY, IT IS ORDERED that:

   1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
      commanding the Warden to produce the inmate named above to participate by telephone
      in a settlement conference at the time and place above, until completion of the settlement
      conference or as ordered by the court.

   2. The custodian is ordered to notify the court of any change in custody of this inmate and is
      ordered to provide the new custodian with a copy of this writ.


                    WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, Salinas Valley State Prison, 31625 Highway 101, Soledad, CA 93960:

WE COMMAND you to produce the inmate named above to testify at the time and place above,
until completion of the settlement conference or as ordered by the court.

FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.
IT IS SO ORDERED.


Dated:   February 25, 2020
                             UNITED STATES MAGISTRATE JUDGE
